DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 17/354,885, filed on June 22, 2021.

Oath/Declaration
Oath/Declaration as filed on June 22, 2021 is noted by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,068,094. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 1 of this application and respective claim 7 of U.S. Patent No. 11,068,094:
Instant Application
U.S. Patent No. 
11,068,094
Claim 1
Claim 7
A touch display device comprising: a display panel including a first data line, a first touch signal line, and a first touch electrode; a data-driving circuit configured to output a data signal to the first data line; and a touch-driving circuit configured to output a touch-driving signal to the fist touch electrode via the first touch signal line for sensing a touch, wherein the touch-driving signal is a swinging signal swinging between a first level voltage and a second level voltage, wherein the data-driving circuit is configured to output the data signal having a third level voltage to the first data line, and the third level voltage of the data signal is a combined voltage of an image data voltage and a voltage difference between the first level voltage and the second level voltage of the touch-driving signal, wherein the data-driving circuit comprises: a digital-to-analog converter configured to output an analog voltage using gamma voltages; and an output buffer configured to output the data signal to the first data line based on the analog voltage, and wherein the gamma voltages swing with an amplitude of the touch-driving signal, and the data signal swings in accordance with the gamma voltages.
The touch display device of claim 1, wherein the data- driving circuit comprises: a digital-to-analog converter (DAC) converting digital image data into an analog voltage and outputting the analog voltage using gamma voltages; and 3 30880/44914/FW/11622854.1an output buffer outputting the data signal to the first data line based on the analog voltage, the gamma voltages swinging with an amplitude of the touch-driving signal, and the analog voltage swinging in accordance with the gamma voltages.


Independent claim 1 of the instant application teaches “A touch display device comprising: a display panel including a first data line, a first touch signal line, and a first touch electrode; a data-driving circuit configured to output a data signal to the first data line; and a touch-driving circuit configured to output a touch-driving signal to the fist touch electrode via the first touch signal line for sensing a touch, wherein the touch-driving signal is a swinging signal swinging between a first level voltage and a second level voltage, wherein the data-driving circuit is configured to output the data signal having a third level voltage to the first data line, and the third level voltage of the data signal is a combined voltage of an image data voltage and a voltage difference between the first level voltage and the second level voltage of the touch-driving signal, wherein the data-driving circuit comprises: a digital-to-analog converter configured to output an analog voltage using gamma voltages; and an output buffer configured to output the data signal to the first data line based on the analog voltage, and wherein the gamma voltages swing with an amplitude of the touch-driving signal, and the data signal swings in accordance with the gamma voltages”.  However, it would have been obvious to one of ordinary skill in the art to remove the further limitations “a gate-driving circuit configured to output a turn-on gate signal or a turn-off gate signal to the first gate line; during a second level voltage period of the touch-driving signal; wherein the gate-driving circuit outputs a first gate signal having a fourth level voltage to the first gate line during the second level voltage period of the touch-driving signal, and 2 30880/44914/FW/11622854.1wherein the fourth level voltage of the first gate signal is a combined voltage of a voltage of the turn-on gate signal and a voltage difference between the first level voltage and the second level voltage of the touch-driving signal, or the fourth level voltage of the first gate signal is a combined voltage of a voltage of the turn-off gate signal and the voltage difference between the first level voltage and the second level voltage of the touch-driving signal” since omitting the further limitations do not prevent the touch display device from functioning properly, and the claim is in “comprising” format indicating other elements could be added.  In addition, dependent claims 5, 6, and 7 are rejected at least based on same above reasoning and given that their limitations are similar to claims 2, 4, and 6 respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 10 recites limitation “the period” in first line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim use term “the period” for a first time without previously reciting the term in the claim or in a claim from which claim 10 depends, which even further creates lack of clarity in regard to exactly what period is being referred to.  Therefore, Examiner suggests the limitation should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 11 recites limitation “the period” in first line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim use term “the period” for a first time without previously reciting the term in the claim or in a claim from which claim 11 depends, which even further creates lack of clarity in regard to exactly what period is being referred to.  Therefore, Examiner suggests the limitation should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.

Potentially Allowable Subject Matter
Claim 1 would be allowable if a terminal disclaimer is filed or the claim is rewritten to overcome double patenting rejection(s) indicated above, because for claim 1 the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because for each of claims 2-4 the prior art references of record do not teach the combination of all element limitations as presently claimed.  Still in addition, claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if a terminal disclaimer is filed or the claims are rewritten to overcome double patenting rejection(s) indicated above, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims because for each of claims 5-7, at least based on their dependency on claim 1, the prior art references of record do not teach the combination of all element limitations as presently claimed.  Also, claim 8 is allowable, because for claim 8 the prior art references of record do not teach the combination of all element limitations as presently claimed.  Still also, claims 9, and 12-14 are allowable because for each of claims 9, and 12-14, at least based on their dependency on claim 8, the prior art references of record do not teach the combination of all element limitations as presently claimed.  Moreover, claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome applicable rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, indicated above and if rewritten in independent form including all of the limitations of the base claim and any intervening claims because for each of claims 10-11, at least based on their dependency on claim 8, the prior art references of record do not teach the combination of all element limitations as presently claimed.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and include the following:
Han et al., U.S. Patent Application Publication 2015/0103038 A1 (hereinafter Han) teaches embodiments of the invention provide a display device and a method for driving the display device that is capable of preventing changes in a voltage of a pixel in a touch sensor driving period in an EPI interface between a timing controller and source driver integrated circuits (ICs), wherein a pixel driving period and the touch sensor driving period of the display device are time-divided to prevent interference between touch sensors embedded in a pixel array and pixels of the pixel array.
Kim et al., U.S. Patent Application Publication 2018/0024677 A1 (hereinafter Kim I) teaches a touch display driving integrated circuit and an operating method of the touch display driving integrated circuit that is connected with a touch display panel through touch sensing lines and data lines, wherein the method includes: applying a common voltage to each touch sensing line; increasing voltages of the touch sensing lines and the data lines by a predetermined level; providing a first touch sensing signal to each touch sensing line; and sensing a touch of a user based on signal variations of the touch sensing lines.





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621